This appellant admittedly killed Jim Skelton by shooting him with a gun. He relied upon self-defense as a justification of his act. The grand jury returned an indictment against him charging murder in the first degree. He was tried and convicted for the offense of manslaughter in the first degree; the jury fixed the punishment at five years' imprisonment in the penitentiary. Judgment of conviction was accordingly pronounced and entered from which this appeal was taken. Upon motion of defendant, the sentence was not suspended pending this appeal.
A large number of witnesses were examined upon the trial of this case, and the principal insistences of error are predicated upon numerous exceptions reserved to the court's rulings upon the admission of evidence. No brief has been filed in this case by appellant or by the state, but, as the law requires, this court has given careful consideration to all questions apparent on the record, and to those reserved by the bill of exceptions. We have reached the conclusion that the appellant received a fair and impartial trial in the court below, and that during the entire progress of the trial no error of a prejudicial nature occurred. This is so clearly apparent there is no necessity to discuss the points of decision involved. The facts, practically undisputed, presented a clear-cut question for the jury and the evidence was ample to sustain the verdict rendered. The court's oral charge was a very able exposition of the law involved upon the trial. It was exceedingly fair to the accused, and it is apparent from the record that throughout the trial every right of the defendant was fully accorded and his interests carefully guarded by the learned trial judge who presided. The judgment of conviction from which this appeal was taken is accordingly affirmed.
Affirmed.